Colt, J.
This case comes within the rule laid down in Peabody v. Peabody, 104 Mass. 195. The charge of the wife is that *204the libellee, being of sufficient ability, grossly, wantonly and cruelly refuses and neglects to provide suitable maintenance for her. We cannot say, upon the facts reported, that the judge who heard the case improperly refused to grant a divorce. He may have well found that the necessary element of cruelty, “ causing injury to health, or danger of such injury, or reasonable apprehension thereof,” was wanting. Libel dismissed.